Per Curiam:

The motion to dismiss must be denied. The cause was submitted below on an agreed statement of facts, and a motion for a new trial was unnecessary. (Atkins v. Nordyke, 60 Kan. 354.) The only question presented to, or passed upon by, the trial court was a question of law.
The court held the tax deed void on its face because of its failure to state the address or residence of the grantee. The deed is a compromise tax deed, and had been of récord five years when this action was commenced. Since the case was decided by the trial court we have held, in Havel v. Abstract Co., 76 Kan. 336, and Trust Co. v. Davis, 76 Kan. 639, that such omission in a tax deed which has been of record for five years will not render the deed void on its face. On the authority of these cases the judgment-is reversed and the cause remanded, with directions to enter judgment for the defendant.